DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Claim 19 depends from canceled claim 17 and therefore claim 19 should depend from independent claim 18.  Similarly, claim 20 depends from canceled claim 16 and therefore claim 20 should depend from 18 or claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigel et al. US 4,919,412 (hereinafter “Weigel”, cited in IDS).

a media separator module (FIG. 1); and a controller (52) operable to control a tiltenator (20 by controlling motor 36) of the media separator module; 
wherein the controller is configured to adaptively increase and decrease (pressure is increased to reach an optimum pressure-col. 5, lines 3-16, pressure is reduced in the event of a double feed condition is sensed-col. 5, lines 17-25) a pressure against a bunch of media items for separating each item from the bunch for individual processing through the media separator module.
	Regarding claim 20, wherein the depository is one of: a deposit module and a recycler module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clausing US 4,561,644 (hereinafter “Clausing”, cited in IDS) in view of Weigel or Lai et al. US 2013/0221606 (hereinafter “Lai”) or Dunn et al. US 2015/0034457 (hereinafter “Dunn”).
Regarding claim 18, Clausing teaches a media separator module (FIG. 1); and a controller (52) operable to control a tiltenator (70 or 78) of the media separator module;
wherein the controller (38) is configured to adaptively increase (“increase the stack normal force”) and decrease (“decrease the stack normal force”) a pressure against a bunch of media items for separating each item from the bunch for individual processing through the media separator module (refer to claim 1 of Clausing).
Regarding claim 19, wherein the controller is further configured to dynamically decrease the pressure against the bunch when a separated item from the bunch is detected as having reached a downstream sensor (82, refer to FIG. 2 and claim 1 of Clausing) within the media separator and while a trailing portion of the separated item remains within the tiltenator and the bunch.
	Clausing fails to teach wherein the media separator module is part of a depository.
	Secondary reference of Weigel or Lai or Dunn teach the known concept of using a similar separator module in a depository to effectively separate a media item from a stack.
 	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include Clausing’s separator module in a depository 
Regarding claim 20, wherein the depository is one of: a deposit module and a recycler module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference of DaCunha et al. US 2012/0061205 appears to be another reference that can be used as a primary reference to reject the majority of the limitations (media separator module-FIG. 3, controller-26, tiltenator-40, dynamically decrease pressure after detection of leading edge by 30-[0029]) except for a depository.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653